Ellsworth, J.
dissented, and gave his reasons to the following effect.
I am constrained to dissent from the majority of the court upon one point, and that the main one in the case. The question involved has been so often discussed, that I shall do little more than to express the conclusion to which I have come.
Two principles are deductible from the decisions of this court as to the certainty necessary in describing securities in a mortgage deed, viz. where the securities or debts exist in a known definite form, they shall be described with reasonable •and practicable precision, so as to show their identity; but where, from the nature of the obligation, the indebtedness is *269incompleto, and its extent cannot be ascertained, as in the cases of Stoughton v. Pasco and Crane v. Deming, and caaes_ of that class, there it shall be sufficient, if there be a suitable reference to the subject matter, so os to put an enquirer for further information upon a certain track. These principios are essential to the preservation of this important statute. A general clause, in the case of a known definite debt and existing securities, is not enough. That should be done in such a case, which will enable third persons to know what are the specific incumbrances on the land ; and the description must not be so general and indefinite as that anything and everything may be brought within it, according to the emergency.
Suppose Rowlett, instead of attaching the property before any bill brought by the plaintiff, had concluded to take out execution upon his judgment against Swift, and to levy it upon Swift’s equity of redemption in the property mortgaged to the plaintiff’; in such case, it would be necessary for him to obtain the precise amount of the incumbrance ; and how is he to do that ? He makes inquiries, and finds certain notes in favour of the plaintiff, ascertains the amount of them, and the plaintiff’s book account, and discovers that their amount is less than the sum of 1500 dollars ; what then is to be done ? Shall he levy, subject to that amount l If he does, he has no security that other notes may not afterwards appear to sweep away at least a portion of his equity of redemption. Shall he levy, subject to the 1500 dollars and interest Í That amount may prove too large, and hence his levy be void.
The present is the case of a definite debt and specific securities ; but in looking upon the deed, we find nothing definite or specific. What is the amount due on book — itself a form of indebtedness very broad ? Is it 10 dollars, or 1000 dollars ? How much is due by note? How many notes are there? What are their dates? When payable and to whom given ? In my judgment, it avails nothing, that the mortgagor gave the draftsman all the information he had ; though I can scarcely believe he could be so ignorant. He should have been furnished, if need be, with definite knowledge, since the creditor chose to leave to the debtor the giving of the security in the creditor’s absence. Here we have “ a book debt, and several notes, to the amount of 1500 dollars, or thereabouts.” Now, suppose they should amount to 1600 dollars; will not *270the specific notes and all the book debt be covered by the description ? But if it be true, that the mortgage is good only for 1500 dollars, my difficulty still remains ; for then there is little or nothing more than a gross sum, without a description oi securities.
To sanction the validity of such a decree, it seems to me will be equivalent to saying, that the condition need never describe the character of the indebtedness, whether by bond, bill, or note ; and that, in all cases, it will be sufficient to say, the mortgagor owes a gross sum, or about so much.
Waite, J. concurred in these views.
Hinman, J. gave no opinion, not having been present when the case was argued.
Decree for plaintiff.